Citation Nr: 1014769	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for disability, claimed as pain and 
recurrence of symptoms, as a result of surgery for bilateral 
hydroceles and spermatoceles at VA facilities in December 
1995 and May 2000.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for Peyronie's disease, claimed as a result of surgery 
for bilateral hydroceles and spermatoceles at VA facilities 
in December 1995 and May 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from February 
1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  That rating decision denied the veteran's 
attempt to reopen his claim for compensation pursuant to 38 
U.S.C.A. § 1151 for disability claimed as a result of surgery 
for bilateral hydroceles and spermatoceles at VA facilities 
in December 1995 and May 2000.  This rating decision also 
denied entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for Peyronie's disease, claimed as a result of the same 
surgery surgical procedure.  

The RO has treated the Veteran's appeal as two distinct 
issues with the claim related to Peyronie's disease (penile 
deformity) being separate from the more general claim for 
residuals of the surgery for bilateral hydroceles and 
spermatoceles.  In his prior appeal, the Veteran asserted 
that his surgical residuals were scrotal pain and recurrence 
of symptoms of hydroceles and spermatoceles.  The Board 
previously denied this claim.  Accordingly, this issue 
involves the submission of new and material evidence to 
reopen the claim and the Board has recharacterized the issue 
slightly to identify the residuals.  The Veteran's Peyronie's 
disease, penile deformity, is distinctly identifiable and 
separate from his prior complaints of scrotal pain.  
Accordingly, this issue is addressed in the first instance.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue involving compensation for Peyronie's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability claimed as 
pain and recurrence of symptoms as a result of surgery for 
bilateral hydroceles and spermatoceles at VA facilities in 
January 2006.  This decision is now final.  

2.  No competent evidence establishing a disability 
manifested by scrotal pain and recurrence of hydrocele 
symptoms from VA surgery, as a result of fault on the part of 
VA or not reasonably foreseeable residuals, has been received 
since the January 2006 Board decision.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
January 2006 Board decision, and the claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a disability 
claimed pain and recurrence of symptoms, as a result of 
surgery for bilateral hydroceles and spermatoceles at VA 
facilities in December 1995 and May 2000, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability;  and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2006.  The notification substantially 
complied with all of the requirements indicated above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VA previously has obtained service treatment records, private 
medical records, VA treatment records, a VA examination, 
assisted the appellant in obtaining evidence, and afforded 
him the opportunity to provide testimony, written statements 
and evidence.  Upon receipt of his claim to reopen, his 
current VA treatment records were obtained.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file and 
he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  New and Material Evidence to Reopen

The Veteran's prior claim was for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for disability, claimed pain 
and recurrence of symptoms, as a result of surgery for 
bilateral hydroceles and spermatoceles at VA facilities in 
December 1995 and May 2000.  The specific disabilities that 
he claimed to have incurred as a result of the VA surgeries 
were right sided scrotal pain and recurrence of symptoms of  
hydroceles and spermatoceles.

Accordingly, the underlying claim for compensation is one 
that is commonly referred to as an "1151" claim.  In 
general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that:  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Board denied the Veteran's 1151 claim for scrotal pain 
and recurrence of symptoms of  hydroceles and spermatoceles 
in January 2006.  This decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board denied the Veteran's 1151 claim for scrotal pain 
and recurrence of symptoms of  hydroceles and spermatoceles 
in January 2006.  That decision is final.  The primary reason 
for the denial of service connection was a lack of evidence 
of fault on the part of VA related to the scrotal surgeries 
and evidence establishing that residual scrotal pain and 
possible recurrence of hydroceles and spermatoceles were 
reasonably foreseeable residuals of the surgeries.  

Subsequent to the January 2006 Board decision, the Veteran 
submitted written statements and copies of his recent VA 
treatment records were obtained.  Most of the evidence and 
statements relate to his claim for compensation related to 
Peyronie's disease.  Some of the treatment records note 
continued complaints of scrotal pain.  However, that the 
Veteran had complaints of pain was previously established.  
Accordingly, this evidence is cumulative of that already in 
the record at the time of the January 2006 Board decision.  
As such, this evidence is not "new" as it is cumulative and 
redundant of the evidence already of record.  This evidence 
is also not "material" in that it does not tend to 
substantiate the claim for 1151 benefits for the Veteran's 
scrotal pain.  

Given the absence of receipt of any new and material evidence 
since the January 2006 Board decision, reopening the claim 
for entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a disability claimed pain and recurrence of 
symptoms, as a result of surgery for bilateral hydroceles and 
spermatoceles at VA facilities in December 1995 and May 2000, 
is not warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   


ORDER

New and material evidence has not been submitted and the 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a disability claimed as pain and recurrence of 
symptoms, as a result of surgery for bilateral hydroceles and 
spermatoceles at VA facilities in December 1995 and May 2000, 
is not reopened.


REMAND

The Veteran claims entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for Peyronie's disease, penis deformity, 
claimed as a result of surgery for bilateral hydroceles and 
spermatoceles at VA facilities.  VA examination is necessary 
with respect to this issue. When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain complete copies of the Veteran 
VA treatment records from January 2006 to 
the present.  Request complete copies of 
the Veteran's scrotum surgery in May 
2000.  All information obtained should be 
made part of the file.  

2.  Schedule the Veteran for the 
appropriate VA examination for 
Peyronie's disease, and male urologic 
disorders. The report of examination 
should include a detailed account of 
all manifestations of Peyronie's 
disease and penile deformity found to 
be present. All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner must review the records 
related to the Veteran's previous 
scrotal surgeries conducted at VA in 
December 19995 and May 2000 and provide 
the following opinions:

*	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
Peyronie's disease is related to, 
caused by, or a residual of, the 
prior VA surgery for bilateral 
hydroceles and spermatoceles 
conducted in 1995 and 2000?

*	Was the Veteran's claimed 
Peyronie's disease (penile 
deformity) caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment; was the proximate cause 
of additional disability an event 
which was not reasonably 
foreseeable?

The report should include a complete 
rationale for all opinions expressed.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.

3.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following the above, readjudicate 
the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 
1151 for Peyronie's disease, claimed as 
a result of surgery for bilateral 
hydroceles and spermatoceles at VA 
facilities in December 1995 and May 
2000.  If the benefit sought on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


